consider the affidavits and other evidence before it and determine "the
                  probable validity of the plaintiffs underlying claim." If the court
                  determines that the claim is "probably valid," the writ of attachment must
                  issue upon the plaintiff posting a bond in the sum of the amount claimed
                  or the value of the property, with two or more sureties. NRS 31.026; NRS
                  31.030(1).
                               Here, the district court failed to make any findings as to the
                  merits of petitioner's claim and refused to issue the writ of attachment
                  only because it could find "no nexus" between the claim and the property
                  to be attached. While a connection between the case and the attachment
                  might help support issuance of a writ without pre-deprivation notice, see
                  Mitchell v. W.T. Grant Co., 416 U.S. 600 (1974), the lack of any connection
                  does not preclude issuance if the claim's probable validity is determined
                  after a hearing or if other factors warranting its ex parte issuance are met.
                  See NRS 31.017; NRS 31.026; Connecticut ix Doehr, 501 U.S. 1, 16 (1991)
                  (explaining that evidence that the defendant is taking steps to render his
                  real estate unable to satisfy a judgment could warrant issuing an ex parte
                  writ of attachment).
                               The district court failed to analyze petitioner's assertions
                  under NRS 31.017(5) as to whether real parties in interest were
                  attempting to dispose of assets that could be used to satisfy a judgment in
                  petitioner's favor, such as to warrant immediate attachment. Moreover,
                  although a hearing was held, the district court failed to analyze the
                  probable validity of petitioner's claim in light of the disputed facts.
                  Accordingly, the district court arbitrarily and capriciously exercised its
                  discretion in denying petitioner's motion for a prejudgment writ of




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    se
                attachment, Int? Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev.
                193, 197, 179 P.3d 556, 558 (2008), and we thus
                                  ORDER the petition GRANTED AND DIRECT THE
                CLERK OF THIS COURT TO ISSUE A WRIT OF MANDAMUS
                instructing the district court to reconsider petitioner's motion under the
                standards recited above.




                                                                                        J.
                                                           Gibbons




                cc: Hon. Douglas Smith, District Judge
                     Shimon Law Firm, APC
                     Law Offices of P. Sterling Kerr
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) )947A